Citation Nr: 1200765	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for umbilical hernia. 

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, claimed as high blood pressure.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an increased rating for status post fungal infection of the bilateral hands and feet, rated as noncompensable prior to April 15, 2011, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire



INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005, September 2008, July 2009, and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, service connection for hypertension, claimed as high blood pressure, and service connection for umbilical hernia, and denied entitlement to a compensable rating for status post fungal infection to the bilateral feet and hands.  

In February 2011, the Board remanded the claim for additional development.  

In a May 2011 rating decision, the Veteran was granted an increased rating of 30 percent, effective April 15, 2011, for status post fungal infection of the hands and feet.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher rating for status post fungal infection of the hands and feet remains before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in an August 2009 claim for service connection for an umbilical hernia that he was referred to the VA medical center (VAMC) by his primary care physician, Dr. Vandewege in Holdrege, Nebraska.  Records from this physician have not been requested or obtained.  

The private treatment records may contain information regarding the Veteran's umbilical hernia and my also contain information regarding the Veteran's blood pressure or claimed hypertension.  

Moreover, the record demonstrates that the Veteran was consistently taking a non-VA prescribed antibiotic to treat his service-connected skin disability.  This suggests that he is receiving private treatment.  Private records documenting this prescription have not been obtained.  

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).  

Regarding the issue of service connection for bilateral hearing loss, in its February 2011 remand, the Board requested that the Veteran be provided with a VA examination in order to obtain an etiology opinion.  The Board specifically requested that in providing the opinion, the examiner comment on the significance of a private audiological report of record, which indicated that the Veteran had typical acoustic trauma hearing.  

The Veteran was provided with a VA audiology examination in April 2011; however, the private audiological report was not discussed.  

In its previous remand the Board instructed that the Veteran should be afforded a VA examination in which the examiner discussed the extent to which the Veteran's skin disorder affected his employability, including whether there was marked interference with employment.  The April 2011 VA skin examiner did not address this question.  

As the Board's February 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2011).

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  

Regulations require that VA consider the combined effects of the service connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that considers the combined effects of the service-connected disabilities on employability.

As the record does not include a VA opinion by a qualified medical professional that sufficiently assesses what impact the Veteran's service-connected disabilities in combination have on his ability to obtain and maintain employment, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including records from Dr. Vandewege in Holdrege, Nebraska.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Refer the claims file to the April 2011 VA audiology examiner to comment on the significance of the private audiological report of record, which indicates that the Veteran has typical acoustic trauma hearing, and what, if any, impact the report has on the etiology opinion offered.  

Reasons with specific reference to the record, must be provided for the opinions offered.    

If the April 2011 VA examiner is unavailable, provide the Veteran with a new VA examination to obtain the requested opinions.  

3.  Ask the Veteran and his representative to complete an application for TDIU and advise him and his representative of the evidence needed to substantiate entitlement to TDIU.  

4.  Then, regardless of whether he completes a TDIU application, schedule the Veteran for a VA examination to determine the combined impact the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected skin disability, tinnitus, and right shin scar, as well as any other disability service-connected at that time, would together prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

5.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

6.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


